UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2446




In re:   ELISHA RIGGLEMAN,



                Petitioner.



              On Petition for a Writ of Prohibition.
                         (5:11-cr-00124-1)


Submitted:   January 17, 2012               Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elisha Riggleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elisha Riggleman petitions for a writ of prohibition

seeking an order directing that his criminal case be dismissed.

Riggleman is not entitled to such relief.

               A writ of prohibition “is a drastic and extraordinary

remedy     which    should   be    granted      only       when   the      petitioner    has

shown his right to the writ to be clear and undisputable and

that     the    actions      of    the     court       were       a   clear      abuse    of

discretion.” In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983).

A   writ   of     prohibition      may    not   be    used    as      a    substitute    for

appeal.     Id.

               Riggleman has not shown any basis for the relief he

seeks.     Accordingly, although we grant leave to proceed in forma

pauperis, we deny the writ of prohibition.                            We dispense with

oral   argument      because       the    facts      and    legal         contentions    are

adequately      presented     in    the    materials         before        the   court   and

argument would not aid the decisional process.

                                                                           PETITION DENIED




                                            2